           Case 1:19-cv-03006-ABJ Document 1 Filed 10/07/19 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                     )
MICHAEL D.J. EISENBERG,                      )
700 12th Street, N.W., Suite 700                 )
Washington, DC 20005,                    )
                                                     )
   Petitioner,                     )
                                                     )   Civil Action No.
                                                     )
   v.                      )
                                                     )
WEST VIRGINIA OFFICE OF                 )
   DISCIPLINARY COUNSEL,                  )
   a.k.a., Office of Lawyers Disciplinary   )
   Counsel, "OLDC",                )
4700 MacCorkle Avenue, SE Suite 1200 C )
Charleston, WV 25304                )
                                                     )
RACHAEL L. FLECHER CIPOLETTI,           )
Chief Disciplinary Counsel, OLDC,     )
4700 MacCorkle Avenue, SE Suite 1200 C )
Charleston, WV 25304              )
                                                     )
   And                         )
                                                     )
JESSICA H. DONAHUE RHODES,            )
Lawyer Disciplinary Counsel, OLDC     )
4700 MacCorkle Avenue, SE Suite 1200 C )
Charleston, WV 25304            )
                                                     )
Respondents.                       )
)


                                             COMPLAINT

                                         NATURE OF ACTION

        This action is brought for violations of 18 U.S.C. §§ 876 and 2261A(2)(B), and the

Supremacy Clause of the United States Constitution by the Respondents.

                                       JURISDICTION AND VENUE
      Case 1:19-cv-03006-ABJ Document 1 Filed 10/07/19 Page 2 of 5



1. This Court possesses jurisdiction over this action pursuant to 28 U.S.C. § 1331, which

   vests district courts with original jurisdiction of all civil actions arising under the

   Constitution, federal laws or treaties of the United States.

2. Proper venue is laid in this Court pursuant to 28 U.S.C. § 1391(c)(2), as that is the

   judicial district in which a substantial part of the events giving rise to this claim occurred.

                                         PARTIES

3. Petitioner, Michael D.J. Eisenberg, is a solo-practitioner attorney based in Washington,

   DC.

4. Respondent West Virginia Office of Lawyer Disciplinary Counsel (the "OLDC") is the

   WV State government agency named in its official capacity.

5. Respondent Rachael L. Fletcher Cipoletti is the Chief Disciplinary Counsel of the OLDC

   and is a named in both her Personal Capacity and Official Capacity.

6. Respondent Jessica H. Donahue Rhodes is a Lawyer Disciplinary Counsel of the West

   Virginia OLDC and is a named in both her Personal Capacity and Official Capacity.

                               FACTUAL ALLEGATIONS

7. Prior to May 21, 2019, Petitioner was contacted by a West Virginian resident for a matter

   involving a federal agency.

       a) W V OLDC Docket # 19-05-198.

8. A t the time, Petitioner was in Washington, D.C. where his office was located and where

   all letters and e-mail communications were sent.

9. Prior to May 21, 2019, Petitioner appeared only before a federal agency located in West

   Virginia on behalf of the West Virginian resident.
      Case 1:19-cv-03006-ABJ Document 1 Filed 10/07/19 Page 3 of 5



10. Petitioner never appeared before any West Virginia state agency, state court or federal

   court.

11. On or about May 21 and May 23, 2019, Respondent Rhodes contacted Petitioner to

   inform him that the West Virginian Resident and her spouse (collectively "West

   Virginian [WV] Resident") had, individually filed a complaint with OLDC against

   Petitioner.

12. Petitioner inquired with Respondent Rhodes about how the West Virginia OLDC had any

   jurisdiction over Petitioner's activities that only involved matters before a federal agency.

13. Petitioner is not, and was never, a member of the West Virginia State Bar.

14. Respondent Rhodes responded with correspondence case law that supported her alleged

   position. See State Ex Rel. York v. W. Va. Office of Disc. Counsel, 213 W.Va. 183, 744

   S.E.2nd 293 (2013).

15. Petitioner reviewed this case (and cases cited within) and advised Respondent Rhodes

   that the cases do not apply as:

       a) Petitioner does not maintain an office in West Virginia;

       b) Petitioner does not regularly conduct business in West Virginia;

       c) Petitioner does not practice Patent Law** in West Virginia, and;

            **Note Congress provides practice before the Patent and Trademark Office as an

            exception (not the norm) in allowing state agencies to regulate people who

            appear before federal agencies.

       d) Petitioner does not practice in West Virginia agencies, state or federal courts.
      Case 1:19-cv-03006-ABJ Document 1 Filed 10/07/19 Page 4 of 5



16. Respondent Rhodes merely repeated Rule 8.5 of the West Virginia Rules of Professional

   Conduct ("Rule 8.5"), did not comment or reply to Petitioner's substantive discussion and

   asked for Petitioner's cooperation.

17. From on or about September 30, 2019 onward, Petitioner contacted Respondent Cipoletti

   at the OLDC to explain the situation summarily, discussing the case law and facts.

18. Petitioner also included letters he had sent to Respondent Rhodes earlier.

19. On or about October 2, 2019, Petitioner reminded Respondent Cipoletti that this matter

   falls under Sperry v. Florida. 373 U.S. 379, 83 S. Ct. 1322 (1963).

20. Respondent Cipoletti also repeated Rule 8.5 and did not comment or reply to Petitioner's

   substantive discussion.

21. Concurrently, Petitioner asked for Respondents' position for filing (the concurrently

   filed) preliminary injunction.

22. Respondent Cipoletti only stated how could she provide her position when she had yet

   received the "injunction", which was not what Petitioner asked.

23. OLDC's ordered Petitioner provide a response to the complaint(s) by October 18, 2019.

24. Petitioner has not been provided any substantive position by Respondents on this filing.

                                 CLAIM FOR RELIEF

25. Petitioner re-alleged and incorporates by reference the allegations contained in paragraph

   1through 24 above, as if fully set forth herein.

26. Petitioner asserts that the Respondents' alleged claim for violation of West Virginia

   Rules of Professional Conduct is arbitrary, capricious, contrary to federal law, and

   unsupported by substantial evidence.
           Case 1:19-cv-03006-ABJ Document 1 Filed 10/07/19 Page 5 of 5



   27. Pursuant to 18 U.S.C. §§ 876 and 2261A(2)(B), Respondents may be held liable for

       harassing and intimidating Petitioner by mailing threatening communications and causing

       substantial emotional distress.

                                     PRAYER FOR RELIEF

       WHEREFORE, Petitioner prays this Court enter judgment in favor for the Petitioner as

follows:

   28. Ordering Respondents from continuing to harass Petitioner with their mail and electronic

       communications.

   29. Declaring that Respondents do not have jurisdiction over Petitioner's activities before the

       Federal Government in West Virginia.

   30. Ordering Respondents to dismiss their alleged case with prejudice, in the alternative,

       staying their alleged "investigation" pending briefing on the merits of jurisdiction.

   31. Granting Petitioner's Motion for Preliminary Injunction, concurrently filed with this

       Complaint.

   32. Granting such other relief as the Court deems just and proper.

                                               Respectfully submitted,


                                               Michael D.J. Eisenberg
                                               Pro Se
                                               D.C. Bar No. 4686251
                                               Law Office of Michael D.J. Eisenberg
                                               700 12th Street, N.W., Suite 700
                                               Washington, DC 20005
                                               0: (202) 558 - 6371
                                               F: (202) 403 - 3430
                                               E-mail: Michael@Eisenberg-Lawoffice.com
